Detailed Action
This action is in response to Applicant's communications filed 29 December 2020.
Claim(s) 1, 14, and 18 was/were amended.  No claims were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's amendments/arguments, filed 29 December 2020, regarding the rejections of claims 1-20 under 35 USC 103 have been fully considered but are not persuasive.
Applicant argues that Makhtar does not teach the limitations of claim 1.  More specifically, Applicant argues that Makhtar does not disclose a second machine learning project that applies one or more machine learning models to solve a problem as claimed (Remarks, p. 10).  Applicant describes Makhtar as generating new predictive models for solving the same problem.  However, that statement itself demonstrates how Makhtar applies one or more machine learning models to solve a problem.  Makhtar further describes how 2000 models were trained and applied to test sets in sec. IV, p. 4.
Applicant argues that Makhtar does not teach "select two or more machine learning models associated with the one or more first machine learning projects as two or more 
Applicant argues that Makhtar and Roder do not teach combining sets of results from two or more selected machine learning models to "produce output data corresponding to the input data for the second machine learning project, the two or more selected machine learning models forming an ensemble transfer machine learning model for the second machine learning project" (Remarks, p. 11).  However, Roder teaches this limitation, teaching an ensemble classifier that combines the output of multiple classifiers in a voting system to determine the final classification.  The multiple classifiers teach the two or more machine learning models, and the output determined from the voting system teaches producing output data corresponding to the input data for the second machine learning project.  Applicant argues that Roder does not teach applying the classifiers to a project similar to but not the same as the original project.  Applicant argues that Lin does not provide such teachings either.  However, Roder and Lin are not relied upon for that limitation.  Instead, Makhtar teaches that limitation, as described above.  
In response to applicant's argument that the references fail to show certain features of applicant' s invention (Remarks, p. 11), it is noted that the features upon which applicant relies (i.e., generating new models for new projects using ensemble transfer learning, efficient development of a classifier) are not recited in the rejected claim(s).  
Applicant argues that Wozniak does not cover the deficiencies of Makhtar, Roder, and Lin.  More specifically, Applicant argues that Wozniak does not teach "produce output data corresponding to the input data for the second machine learning project, the two or more selected machine learning models forming an ensemble transfer machine learning model for the second machine learning project." However, as noted above, Roder teaches this limitation.
For the aforementioned reasons, claims 1-20 are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhtar et al. (Predictive Model Representation and Comparison: Towards Data and Predictive Models Governance) in view of Lin et al. (US 2012/0284213) and Roder et al. (US2015/0102216, hereinafter "Roder").

Regarding Claim 1,
Makhtar teaches a processing device, comprising:
identify one or more first machine learning projects that are similar to but different from a second machine learning project (Fig 1, Data Modeling & Prediction, Model Comparison; "To generate new and reliable predictive models for the updated dataset, the iteration process of tuning and finding the best combination of attributes and model parameters must take these changes into account... Since there is information stored in the previous models available in repositories, there should be provided the possibility of selecting the best or most suitable models from the collection of models based on individual requirements and needs. This can be done in many ways such as searching the model with a selection of criteria, comparing the performance of existing models or opening competitions between models. These approaches have often been proved to achieve better predictive performance compared to producing a single predictive data mining model [1]." sec. I, p. 1; the previous models available teach the one or more first machine learning project, the new models and new criteria teach the second machine learning project.  As such, the first and second machine learning projects are different)
("PTML was proposed to make predictive models easier to analyse and interpret. The PTML structure currently consists of six elements: Model Description, Model Attributes, Model Parameter, Model Performance, Class Statistic Performance and Confusion Matrix (see Table 1)." sec. III.B, p. 2; each predictive model teaches a machine learning project comprising at least one model, and the PTML elements teach project metadata) and the second machine learning project ("We compare models by calculating distances between models and comparing the information gathered from PTML" sec. V, p.4), the project metadata for each project of the one or more first machine learning projects and the second machine learning project identifying one or more machine learning models associated with the project and a plurality of characteristics of the project, the project relating to application of the one or more machine learning models to solve a problem ("The most suitable model(s) from the collection of models can be selected by searching the entire range of models based on input given... We compare models by calculating distances between models and comparing the information gathered from PTML" sec. V, p.4; selecting models by comparing the information gathered from PTML teaches identifying one or more machine learning models based on the project metadata);
select two or more machine learning models associated with the one or more first machine learning projects as two or more selected machine learning models ("The most suitable model(s) from the collection of models can be selected by searching the entire range of models based on input given... We compare models by calculating distances between models and comparing the information gathered from PTML" sec. V, p.4; "We have 72 models from our collections and 24 of the models are related to the input." Sec. VI, p. 5; the 72 models from our collections teach machine learning models associated with the one or more first machine learning projects, the 24 models related to the input and the selection from the collection of models based on input teach selecting one or more machine learning models as selected machine learning models), the two or more selected machine learning models sharing a common feature set with the second machine learning project ("I = {i1 , i2 , {i3}} where i1 is the name of <FeatureSelectionAlgorithm>, i2 is the name of <FeatureSearchMethod> and i3 is the list of names of selected features <Feature> used for the generated model." sec. V, p. 5; "We also examine the relationship of data sets that had a feature selection.  Feature selection algorithms applied to the datasets were Correlation-based Feature Selection (CFS)... We used feature selection to find sets of attributes that are highly correlated with the target classes.  These data sets had also been used by Trundle in his dissertation" Sec. VI, p. 5);
apply each machine learning model in the two or more selected machine learning models to input data for the second machine learning project to generate a set of results for each machine learning model in the two or more selected machine learning models ("In this section we explore the results saved using the PTML structure. We have 72 models from our collections and 24 of the models are related to the input. The models were generated from a group of predictive toxicology data sets [7] whereby each group of data set had been run through data preparation and reductions processes. The original data sets had been split into 70% (training data set) and 30% (testing data set)." sec. VI, p. 5); and 

Makhtar does not explicitly teach a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions.
Makhtar does not explicitly teach combine sets of results from the two or more selected machine learning models to produce output data corresponding to the input data for the second machine learning project, the two or more selected machine learning models forming an ensemble transfer machine learning model for the second machine learning project.

Lin teaches a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions ("These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor" [0153]).
Makhtar and Lin are analogous art because both are directed to selecting from previously trained models to use for new projects. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model management system of Makhtar with the model retraining system of Lin.  Doing so would enable trained models to be retrained for new trends and behavior patterns (Lin: [0002]).

Roder teaches combine sets of results from the two or more selected machine learning models to produce output data corresponding to the input data for the second machine learning project, the two or more selected machine learning models forming an ensemble transfer machine learning model for the second machine learning project ("The method continues with step f) of defining a final classifier from one or a combination of more than one of the plurality of master classifiers. The final classifier can be defined in a variety of ways, including by selection of a single master classifier from the plurality of master classifiers having typical or representative performance, by majority vote of all the master classifiers, by modified majority vote (explained below), by weighted majority vote, or otherwise." [0073]).
Makhtar and Roder are analogous art because both are directed to using multiple classifiers for a final classification output. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model management system of the Makhtar/Lin combination with the classification combination of Roder.  Doing so would enable classification even in situations where available samples for training are limited, as suggested by Roder (Roder: [0060]).

Regarding Claim 2,
The Makhtar/Lin/Roder combination teaches the processing device of claim 1.  Makhtar further teaches wherein the one or more processors execute the instructions to select the two or more selected machine learning models from a set of machine learning models, the set of machine learning models including machine learning models ("We have 72 models from our collections and 24 of the models are related to the input." sec. VI, p.5; "Fig 1, Data Modeling & Prediction, Model Comparison; "Since there is information stored in the previous models available in repositories, there should be provided the possibility of selecting the best or most suitable models from the collection of models based on individual requirements and needs. This can be done in many ways such as searching the model with a selection of criteria, comparing the performance of existing models or opening competitions between models. These approaches have often been proved to achieve better predictive performance compared to producing a single predictive data mining model [1]." sec. I, p. 1).

Regarding Claim 3,
The Makhtar/Lin/Roder combination teaches the processing device of claim 2.  Makhtar further teaches wherein the one or more processors execute the instructions to compare a training dataset of each machine learning model in the set of machine learning models to the input data to select the two or more selected machine learning models ("Model Attributes This section describes the data set and attributes used for the generation of the predictive models. The information related includes a file name of the data set the model is generated from, the number of instances and the number of attributes (see Table 3). We emphasize the inclusion of the data source into the model representation, thus further operations to compare models by the source data could be defined for model comparison." sec. III.B, p. 3; "In this section we explore the results saved using the PTML structure. We have 72 models from our collections and 24 of the models are related to the input. The models were generated from a group of predictive toxicology data sets [7] whereby each group of data set had been run through data preparation and reductions processes. The original data sets had been split into 70% (training data set) and 30% (testing data set).  We also examine the relationship of data sets that had a feature selection. Feature selection algorithms applied to the datasets were Correlation-based Feature Selection (CFS), Classifier Sebset Evaluator(Clsfr) and Consistency Subset Evaluator(Cnstcy)." sec. VI, p. 5).

Regarding Claim 4,
The Makhtar/Lin/Roder combination teaches the processing device of claim 2.  Makhtar further teaches wherein the one or more processors execute the instructions to compare features in a training dataset of each machine learning model in the set of machine learning models with features in the input data to identify the common feature set including at least a minimum number of features shared between each machine learning model in the set of machine learning models and the second machine learning project ("In this section we explore the results saved using the PTML structure. We have 72 models from our collections and 24 of the models are related to the input. The models were generated from a group of predictive toxicology data sets [7] whereby each group of data set had been run through data preparation and reductions processes. The original data sets had been split into 70% (training data set) and 30% (testing data set).  We also examine the relationship of data sets that had a feature selection. Feature selection algorithms applied to the datasets were Correlation-based Feature Selection (CFS), Classifier Sebset Evaluator(Clsfr) and Consistency Subset Evaluator(Cnstcy)." sec. VI, p. 5)..

Regarding Claim 5,
The Makhtar/Lin/Roder combination teaches the processing device of claim 2.  Makhtar further teaches wherein the one or more processors execute the instructions to compare features in a training dataset of each machine learning model in the set of machine learning models with features in the input data to identify the common feature set including features shared between machine learning models in the set of machine learning models and the second machine learning project ("In this section we explore the results saved using the PTML structure. We have 72 models from our collections and 24 of the models are related to the input. The models were generated from a group of predictive toxicology data sets [7] whereby each group of data set had been run through data preparation and reductions processes. The original data sets had been split into 70% (training data set) and 30% (testing data set).  We also examine the relationship of data sets that had a feature selection. Feature selection algorithms applied to the datasets were Correlation-based Feature Selection (CFS), Classifier Sebset Evaluator(Clsfr) and Consistency Subset Evaluator(Cnstcy)." sec. VI, p. 5).

Regarding Claim 6,
The Makhtar/Lin/Roder combination teaches the processing device of claim 5.  Makhtar further teaches wherein the one or more processors execute the instructions to "In this section we explore the results saved using the PTML structure. We have 72 models from our collections and 24 of the models are related to the input." sec. VI, p. 5) for which a number of features in the common feature set is less than a threshold value to produce the two or more selected machine learning models ("Model Attributes This section describes the data set and attributes used for the generation of the predictive models. The information related includes a file name of the data set the model is generated from, the number of instances and the number of attributes (see Table 3). We emphasize the inclusion of the data source into the model representation, thus further operations to compare models by the source data could be defined for model comparison." sec. III.B, p. 3, this correlates models and datasets for making decisions for inclusion/exclusion;  "The models were generated from a group of predictive toxicology data sets [7] whereby each group of data set had been run through data preparation and reductions processes. The original data sets had been split into 70% (training data set) and 30% (testing data set).  We also examine the relationship of data sets that had a feature selection. Feature selection algorithms applied to the datasets were Correlation-based Feature Selection (CFS), Classifier Sebset Evaluator(Clsfr) and Consistency Subset Evaluator(Cnstcy). The searching methods for every feature selection were Best First Search (Best), Genetic Search (Gen) or Greedy Stepwise (Greedy).  We used feature selection to find sets of attributes that are highly correlated with the target classes." sec. VI, p. 5; the feature selection algorithms teaches exclusion based on common features and each of the searching methods have stopping conditions that define thresholds based on the common features).

Regarding Claim 7,
The Makhtar/Lin/Roder combination teaches the processing device of claim 2.  Makhtar further teaches wherein the one or more processors execute the instructions to exclude each machine learning model in the set of machine learning models ("In this section we explore the results saved using the PTML structure. We have 72 models from our collections and 24 of the models are related to the input." sec. VI, p. 5) for which a fraction of features for the machine learning model that are also features for the second machine learning project is less than a threshold value to produce the two or more selected machine learning models ("Model Attributes This section describes the data set and attributes used for the generation of the predictive models. The information related includes a file name of the data set the model is generated from, the number of instances and the number of attributes (see Table 3). We emphasize the inclusion of the data source into the model representation, thus further operations to compare models by the source data could be defined for model comparison." sec. III.B, p. 3, this correlates models and datasets for making decisions for inclusion/exclusion;  "The models were generated from a group of predictive toxicology data sets [7] whereby each group of data set had been run through data preparation and reductions processes. The original data sets had been split into 70% (training data set) and 30% (testing data set).  We also examine the relationship of data sets that had a feature selection. Feature selection algorithms applied to the datasets were Correlation-based Feature Selection (CFS), Classifier Sebset Evaluator(Clsfr) and Consistency Subset Evaluator(Cnstcy). The searching methods for every feature selection were Best First Search (Best), Genetic Search (Gen) or Greedy Stepwise (Greedy).  We used feature selection to find sets of attributes that are highly correlated with the target classes." sec. VI, p. 5; the feature selection algorithms teach determination of the most relevant features for a dataset which are a fraction of the total features, and each of the searching methods have stopping conditions that define thresholds based on the common features).

Regarding Claim 8,
The Makhtar/Lin/Roder combination teaches the processing device of claim 1.  Lin further teaches wherein the one or more processors execute the instructions to retrain each machine learning model in the two or more selected machine learning models using the common feature set before the machine learning model is applied to the input data ("An updateable predictive model refers to a trained predictive model that was trained using a first set of training data (e.g., initial training data) and that can be used together with a new set of training data and a training function to generate a “retrained” predictive model." [0038]; "In another example, if the training data is categorized, then when the training data in a particular category included in the new training data reaches a fraction of the initial training data in the particular category, then the first condition can be satisfied. In another example, if the training data can be identified by feature, then when the training data with a particular feature reaches a fraction of the initial training data having the particular feature, the first condition can be satisfied (e.g., widgets X with scarce property Y)" [0113]).
Makhtar and Lin are analogous art because both are directed to selecting from previously trained models to use for new projects. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model management system of Makhtar with the model retraining system of Lin.  Doing so would enable trained models to be retrained for new trends and behavior patterns (Lin: 0002).

Regarding Claim 9,
The Makhtar/Lin/Roder combination teaches the processing device of claim 1.  Lin further teaches wherein the one or more processors execute the instructions to: determine the input data is not associated with a first feature; remove the first feature from a training dataset for a first machine learning model in the two or more selected machine learning models to produce a modified training dataset; and retrain the first machine learning model using the modified training dataset ("A particular illustrative example of selecting the training data to delete based on a property of the training data can be described in terms of a trained predictive model that is a classifier and the training data is multiple feature vectors. An analysis can be performed to determine ease of classification of each feature vector in the training data using the classifier. A set of feature vectors can be deleted that includes a larger proportion of “easily” classified feature vectors. That is, based on an estimation of how hard the classification is, the feature vectors included in the stored training data can be pruned to satisfy either a threshold volume of data or another constraint used to control what is retained in the training data repository 214." [0122]; "An updateable predictive model refers to a trained predictive model that was trained using a first set of training data (e.g., initial training data) and that can be used together with a new set of training data and a training function to generate a “retrained” predictive model." [0038]).
Makhtar and Lin are analogous art because both are directed to selecting from previously trained models to use for new projects. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model management system of Makhtar with the model retraining system of Lin.  Doing so would enable trained models to be retrained for new trends and behavior patterns (Lin: 0002).

Regarding Claim 10,
The Makhtar/Lin/Roder combination teaches the processing device of claim 9.  The Lin further teaches: wherein the one or more processors execute the instructions to: evaluate accuracy of the retrained first machine learning model; and before applying the first machine learning model to the input data, exclude the retrained first machine learning model from the two or more selected machine learning models when the accuracy is less than a threshold value ("Accordingly, the performance of the trained predictive models using the most representative data may be a better indicator of the current accuracy than the accuracy scores determined from the initial training data. The new accuracy scores can be determined each time new training data is received, when a certain quantity of new data is received, at periodic intervals or otherwise." [0066]; In some implementations, the accuracy scores of the new trained predictive models and the trained predictive models stored in the repository 215 before this updating phase began are all compared and the most accurate trained predictive model is selected as the second trained predictive model." [0126]; this teaches that retrained models are removed when their accuracy is below a threshold. Here the threshold is the accuracy of the model trained on the initial training data).
Makhtar and Lin are analogous art because both are directed to selecting from previously trained models to use for new projects. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model management system of Makhtar with the model retraining system of Lin.  Doing so would enable trained models to be retrained for new trends and behavior patterns (Lin: 0002).

Regarding Claims 14-17,
Claims 14-17 recite(s) a method corresponding to the method steps performed by the processing device recited in claims 1-4, respectively.  The Makhtar/Lin/Roder combination teaches the limitations of claims 14-17 as set forth above in connection with claims 1-4.  Therefore, claims 14-17 are rejected under the same rationale as respective claims 1-4.

Regarding Claims 18-20,
Claims 18-20 recite(s) a non-transitory computer-readable media corresponding to the non-transitory computer-readable media of the processing device recited in claims 1-3, respectively.  The Makhtar/Lin/Roder combination teaches the limitations of claims .

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhtar et al. (Predictive Model Representation and Comparison: Towards Data and Predictive Models Governance) in view of Lin et al. (US 2012/0284213) and Roder et al. (US2015/0102216, hereinafter "Roder"), and further in view of Wozniak et al. (Some Remarks on Chosen Methods of Classifier Fusion Based on Weighted Voting, hereinafter "Wozniak").

Regarding Claim 11,
The Makhtar/Lin/Roder combination teaches the processing device of claim 1.  Makhtar further teaches determining an accuracy of each machine learning model in the selected machine learning models ("This experiment shows significant results in comparing the relevant models from the database of models and selecting the best model based on the highest accuracy" sec. VI, p. 6).
The Makhtar/Lin/Roder combination does not explicitly teach wherein for each machine learning model in the two or more selected machine learning models, weight a result value in the set of results that is produced by the machine learning model by an accuracy of the machine learning model to produce a set of weighted result values; and average the weighted result values to produce the output data.

Wozniak teaches wherein for each machine learning model in the two or more selected machine learning models, weight a result value in the set of results that is produced by the machine learning model by an accuracy of the machine learning model to produce a set of weighted result values (

    PNG
    media_image1.png
    52
    454
    media_image1.png
    Greyscale

sec. 2.1, p. 542); and
average the weighted result values to produce the output data ("The aggregating methods, which do not require learning, performing fusion with the help of simple operators such as maximum or average." sec. 2.2, p. 543).
Makhtar and Wozniak are analogous art because both are directed to using trained models for new projects. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model management system of The Makhtar/Lin/Roder combination with the multiple classifier system of Wozniak.  The modification would have been obvious because one of ordinary skill in the art would be motivated to increase accuracy, as suggested by Wozniak (Wozniak: sec. 1, p. 541).

Regarding Claim 12,
The Makhtar/Lin/Roder combination teaches the processing device of claim 1.  Makhtar further teaches for each machine learning model in the two or more selected machine learning models, select a result value in the set of results ("This experiment shows significant results in comparing the relevant models from the database of models and selecting the best model based on the highest accuracy" sec. VI, p. 6).  

 does not explicitly teach select a result value in the set of results that is predicted by a majority of the two or more selected machine learning models to produce the output data.
Wozniak teaches select a result value in the set of results that is predicted by a majority of the two or more selected machine learning models to produce the output data ("Known conclusions, derived on analytic way, concern particular case of the majority vote [8] when classifier committee is formed on the basis of independent classifiers." sec. 1, p. 541).
Makhtar and Wozniak are analogous art because both are directed to using trained models for new projects. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model management system of The Makhtar/Lin/Roder combination with the multiple classifier system of Wozniak.  The modification would have been obvious because one of ordinary skill in the art would be motivated to increase accuracy, as suggested by Wozniak (Wozniak: sec. 1, p. 541).

Regarding Claim 13,
The Makhtar/Lin/Roder combination teaches the processing device of claim 1.  Makhtar further teaches for each machine learning model in the two or more selected machine learning models, select a result value in the set of results ("This experiment shows significant results in comparing the relevant models from the database of models and selecting the best model based on the highest accuracy" sec. VI, p. 6).
 does not explicitly teach select a result value in the set of results that is predicted by a weighted majority of the two or more selected machine learning models to produce the output data.
Wozniak teaches select a result value in the set of results that is predicted by a weighted majority of the models to produce the output data ("Weighting methods are an alternative and the selection of weights has a similar importance as it is in case of weighted majority voting." sec. 2.2, p. 543).
Makhtar and Wozniak are analogous art because both are directed to using trained models for new projects. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model management system of The Makhtar/Lin/Roder combination with the multiple classifier system of Wozniak.  The modification would have been obvious because one of ordinary skill in the art would be motivated to increase accuracy, as suggested by Wozniak (Wozniak: sec. 1, p. 541).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANN J LO/Supervisory Patent Examiner, Art Unit 2126